         Case 1:19-cr-00469-PGG Document 15 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                             ORDER

ROBERTO SANCHEZ,                                             19 Cr. 469 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, previously

scheduled for May 27, 2020, will now take place on July 27, 2020 at 4:00 p.m. in Courtroom

705 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       May 11, 2020
